Exhibit 10.60

2012 Compensation Information for Registrant’s Executive Officers

The table below provides information regarding (i) the base salary of each
executive officer of GTx, Inc. (the “Company”), effective as of January 1, 2012,
and (ii) the target cash bonus award for each of the Company’s executive
officers under the Company’s Executive Bonus Compensation Plan for fiscal 2012,
expressed as a percentage of applicable base salary:

 

Executive Officer

  

Title

   2012 Annual
Base Salary
($)     2012  Target
Bonus
(%)  

Mitchell S. Steiner

   Chief Executive Officer and Vice-Chairman of the Board      546,000        65
  

Mark E. Mosteller

   Vice President, Chief Financial Officer and Treasurer      310,006        30
  

Marc S. Hanover

   President and Chief Operating Officer      475,020        55   

Ronald A. Morton, Jr.

   Vice President, Chief Medical Officer      470,106 1      30   

James T. Dalton

   Vice President, Preclinical Research and Development      416,000        30
  

Henry P. Doggrell

   Vice President, General Counsel and Secretary      351,281        30   

 

1 

Dr. Morton will also be eligible for tax gross-up payments related to certain
travel expenses paid by the Company during 2012 on his behalf.